                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH



                                                      MEMORANDUM DECISION
 EVARISTE KABURA,                                    AND ORDER APPROVING AND
                                                      GRANTING MR. KABURA’S
              Petitioner,                        APPLICATION FOR NATURALIZATION
                                                 AND REMANDING MATTER TO USCIS
                                                  TO FINALIZE HIS NATURALIZATION
        vs.
 LAURA MCNEER, Field Director, Salt
 Lake City Field Office, United States                        Case No. 2:17-cv-881
 Citizenship and Immigration Services,
 et al.,
                                                             Judge Clark Waddoups
              Respondents.


       Before the court is Petitioner Evariste Kabura’s Petition for Judicial Review for

Naturalization (the “Petition”) (ECF No. 2), which asks the court to review his application for

naturalization and render a decision on the same. For the reasons stated herein, Mr. Kabura’s

Application for Naturalization is APPROVED AND GRANTED.

                                        BACKGROUND

       Mr. Kabura was born in a refugee camp in Rawanda. When he was fifteen, his family

fled genocide in Rawanda and spent approximately fourteen years in Tanzania. In June of 2007,

he and his family, including his wife and their four children, came to the United States as

refugees. Mr. Kabura was granted permanent resident status at that time. In March 2010, Mr.

Kabura was charged with, and convicted of, violating a temporary protective order that was

imposed while he and his wife were legally separated (the “Violation”). The basis of the

Violation was that he had attempted to call his wife on more than one occasion.

       Mr. Kabura applied for naturalization to become a citizen of the United States on August

                                                 1
12, 2016. His application for naturalization included all relevant information regarding his

conviction for violating the temporary protective order. He thereafter had an interview and

examination with the United States Citizenship and Immigration Services (“USCIS”) on

December 21, 2016, and he passed all tests and requirements. After the examination, USCIS

requested additional information regarding Mr. Kabura’s Violation, and Mr. Kabura timely

responded to the request.

         On July 28, 2017, over 200 days after his examination, USCIS issued a notice to appear

(the “Notice to Appear”) to Mr. Kabura that notified him he was removable from the United

States due to the Violation. (ECF No. 19-3). The Notice to Appear did not include the date and

time of his removal hearing. Thereafter, on August 3, 2017, Mr. Kabura filed his Petition,

arguing that because USCIS had exceeded the statutorily-permitted 120-day period to render a

decision on his application for naturalization, the court could, and should, render a decision in its

place.

         The United States promptly moved to dismiss the Petition, arguing that the filing of the

Notice to Appear had commenced removal proceedings against Mr. Kabura, and that pursuant to

8 U.S.C. § 1429, the court no longer had jurisdiction to hear Mr. Kabrua’s request. (ECF No.

10). The court granted the motion to dismiss and closed this matter (ECF No. 27), and Mr.

Kabura thereafter moved to alter or amend asking the court to reconsider the dismissal. (ECF

No. 29). The court ultimately granted Mr. Kabura’s motion and reopened this matter on the

basis that because the Notice to Appear did not comply with the governing statute, removal

proceedings had not been commenced against him, and the court was not, therefore, stripped of

its jurisdiction to render a decision on his Petition. (ECF No. 32). Thereafter, on November 6,

2019, USCIS served Mr. Kabura with a notice of hearing stating that his hearing is set for March



                                                  2
27, 2020 (the “Notice of Hearing”). (ECF No. 56-2). The United States also moved the court to

reconsider its order reopening this matter, which the court denied on March 9, 2020. (ECF No.

58).

       The court held an evidentiary hearing on Mr. Kabura’s Petition on March 4, 2019 (the

“Evidentiary Hearing”). (ECF No. 42). Mr. Kabura offered testimony from himself and two

witnesses at the hearing, and although the United States appeared and opposed Mr. Kabura’s

petition, it neither called witnesses nor offered evidence. Both sides have submitted post-hearing

briefs and supported their positions through filing supplemental authority. (ECF Nos. 45, 50, 51,

52, 53, 54, 55, 56, 57 & 59). The matter is ripe for adjudication.

                                       LEGAL STANDARD

       Pursuant to 8 U.S.C. § 1447(b), if USCIS fails to make a determination on an applicant’s

application for naturalization within 120 days after the date on which the applicant’s examination

is conducted, the applicant “may apply to the United States district court for the district in which

the applicant resides for a hearing on the matter.” That court then “has jurisdiction over the

matter and may either determine the matter or remand the matter, with appropriate instructions,

to [USCIS] to determine the matter.”

       An applicant for naturalization bears the burden of establishing that he satisfies the basic

qualifications for naturalization. 8 U.S.C. § 1427(e). These qualifications include showing that

he:

           1. has been “lawfully admitted to the United States for permanent
              residence.” 8 U.S.C. § 1429;
           2. has “resided continuously, after being lawfully admitted for
              permanent residence, within the United States for at least five
              years . . . .” 8 U.S.C. § 1427(a);
           3. “has resided continuously within the United States from the date of
              the application up to the time of admission to citizenship,” id.;


                                                 3
             4. “has been and [for all relevant period] still is a person of good
                moral character, attached to the principles of the Constitution of
                the United States, and well disposed to the good order and
                happiness of the United States,” id.;
             5. can demonstrate “an understanding of the English language . . .”
                and “a knowledge and understanding of the fundamentals of the
                history, and of the principles and form of government, of the
                United States,” 8 U.S.C. § 1423(a);
             6. has made and filed a sworn and signed application with the
                Attorney General that includes “all facts which in the opinion of
                the Attorney General may be material to the applicant’s
                naturalization, and required to be proved . . . .” 8 U.S.C. §
                1445(a); and
             7. has had an investigation conducted on him by the USCIS, 8 U.S.C.
                § 1446(a).

        Once it is determined that an applicant has established that he satisfies these

requirements, his application can be approved and he is then able to be naturalized by taking the

“oath of renunciation and allegiance” (the “Oath”). 8 U.S.C. § 1448(a). Once an applicant takes

the Oath, he is entitled to receive a certificate of naturalization (the “Certificate of

Naturalization”) from USCIS. 8 U.S.C. § 1449.

                                       FINDINGS OF FACT

        1.      Mr. Kabura was born in a refugee camp in Rawanda on May 15, 1978. (ECF No.

47 at 34:12–18). His parents were from Burundi but had fled the country due to civil war and

arrived in Rawanda. (Id. at 34:23–25).

        2.       In April 1994 Mr. Kabura and his family fled Rawanda due to genocide war and

went to Tanzania. (Id. at 35:4–8). They remained in Tanzania for fourteen years. (Id. at 35:11–

12).

        3.      In June of 2007 Mr. Kabura came to the United States as a refugee with Divina

Ndayisenga who was at that time his wife, their four children, his parents, and his brothers and

sisters. (Id. at 34:20–36:24).

                                                   4
        4.     Mr. Kabura holds a permanent resident card displaying a residency date of June

27, 2007. (ECF No. 2-7).

        5.     Mr. Kabura never gained citizenship or nationality from Rwanda or Tanzania.

(ECF No. 47 at 35:13–19).

        6.     At some point in or around 2010, Mr. Kabura and Ms. Ndayisenga separated, and

on March 5, 2010, a temporary protective order (the “Protective Order”) was filed against Mr.

Kabura. (ECF No. 2-4).

        7.     The Protective Order was dissolved on March 24, 2010, because Ms. Ndayisenga

failed to appear for court. (ECF No. 2-4).

        8.     Mr. Kabura was charged with violation the Protective Order on allegations that he

called Ms. Ndayisenga numerous times during the month of March 2010. (ECF No. 2-6). Ms.

Ndayisenga only answered one call from Mr. Kabura, and it was after the Protective Order had

been dissolved. (Id.) There were no reports or allegations of injury, property damage, threats, or

harassment, and a permanent protective order was never issued against Mr. Kabura. (Id.) Mr.

Kabura represented that given his upbringing, he did not know what the Protective Order meant.

(Id.)

        9.     Charges against Mr. Kabura were filed on May 17, 2010, for violating the

Protective Order by calling Ms. Ndayisenga. (Id.). Following a jury trial held on November 3,

2010, Mr. Kabura was found guilty of one count of Violation of a Protective Order, a Class A

Misdemeanor (the “Violation”). (Id.) Mr. Kabura was sentenced to 12 months’ probation,

which he successfully completed. (Id.; ECF No. 2 at ¶ 27; ECF No. 45-6)

        10.    Mr. Kabura never committed any violent acts against his ex-wife and never

physically harmed or threatened her. (ECF No. 47 at 41:4–12).



                                                5
        11.      Mr. Kabura and Ms. Ndayisenga divorced by Decree of Divorce and Judgment

dated August 12, 2015. (ECF No. 2-8). Pursuant to that order, Mr. Kabura is required to pay

child support. (Id.). Mr. Kabura regularly pays his child support, is up to date on all support

payments. (ECF No. 47 at 39:2–41:3).

        12.      Mr. Kabura and Ms. Ndayisenga have a good relationship. (ECF No. 47 at 38:8–

16).

        13.      On August 12, 2016, Mr. Kabura completed an application for naturalization to

become a citizen of the United States (the “Application”). (ECF No. 2-1). USCIS received the

Application on September 12, 2016. (ECF No. 2-2).

        14.      Mr. Kabura disclosed his conviction regarding the Violation, and the facts

surrounding it, in his Application. (ECF No. 2-1).

        15.      Mr. Kabura had no other criminal record. (ECF No. 2-1).

        16.      On December 21, 2016, Mr. Kabura appeared to the USCIS for an interview and

examination on his Application. (ECF No. 2-2). Mr. Kabura passed the requirements for

English, U.S. History, and U.S. Government, and he met the requirements for continuous

presence within the United States and passed all of his exams. (ECF No. 47 at 41:13–24; ECF

No. 2 at ¶ 5).

        17.      After the examination, USCIS requested additional information regarding the

Violation, which Mr. Kabura timely provided. (ECF No. 2 at ¶ 5–6).

        18.      An internal memorandum dated April 6, 2017 regarding Mr. Kabura’s application

summarized the Violation and recommended that a notice to appear “not be issued in this case.”

(ECF No. 45-5 (emphasis is original)).

        19.      On June 13, 2017, the “NTA Review Panel” convened and reviewed the



                                                  6
recommendation contained in the internal memorandum and concluded that a notice to appear

should be issued because the Violation would “be able to sustain removability.” (Id.).

       20.     USCIS did not take issue, and to date has not contested, any of the other

requirements Mr. Kabura must establish in order to have his Application approved.

       21.     USCIS did not deny, and to date has not denied, Mr. Kabura’s Application.

       22.     On July 28, 2017, USCIS issued the Notice to Appear to Mr. Kabura notifying

him that he was removable from the United States due to the Violation. (ECF No. 19-3). The

Notice to Appear states that the date and time of his removal hearing were “to be set.” Id.

       23.     Thereafter, on August 3, 2017, Mr. Kabura filed his Petition asking this court,

pursuant to 8 U.S.C. § 1447(b), to review his Application and render a decision on the same.

(ECF No. 2).

       24.     Almost three weeks later, on August 24, 2017, the Notice to Appear was received

by the Department of Justice. (ECF No. 19-3).

       25.     On November 6, 2019, USCIS served Mr. Kabura with a Notice of Hearing that

provided that his removal hearing was scheduled to occur on March 27, 2020. (ECF No. 56-2).

       26.     On March 4, 2019, the court held an Evidentiary Hearing on Mr. Kabura’s

Petition. (ECF No. 42). Mr. Kabura provided testimony on his own behalf and from two

character witnesses, Kelly Dick and Rachel Blackmer. (See ECF No. 47 at 34:8–61:5).

Although the United States appeared and opposed Mr. Kabura’s petition, it neither called

witnesses nor admitted evidence to counter Mr. Kabura’s claims that he had established all

requirements for naturalization.




                                                7
                                    CONCLUSIONS OF LAW

       1.      Because USCIS did not make a determination on Mr. Kabura’s Application

within 120 days of his examination, Mr. Kabura petitioned this court to determine the matter.

Pursuant to 8 U.S.C. § 1447(b), the court “has jurisdiction over the matter and may either

determine the matter or remand the matter, with appropriate instructions, to [USCIS] to

determine the matter.”

       2.      Neither the filing of the Notice to Appear nor the Notice of Hearing has stripped

the court of its jurisdiction to decide Mr. Kabura’s Application.

       3.      Because Mr. Kabura filed his Petition before the Notice to Appear was received

by the Immigration Court, at the time this court obtained jurisdiction over this matter, removal

proceedings had not yet commenced against Mr. Kabura. See 8 C.F.R. § 1003.14 (recognizing

that removal proceedings commence “when a charging document is filed with the Immigration

court”); 8 C.F.R. § 1003.13 (defining “filing” as “the actual receipt of a document by the

appropriate Immigration Court”); (compare ECF No. 2 with ECF No. 19-3).

       4.      The court was not stripped of its jurisdiction to determine Mr. Kabura’s Petition

when the Notice to Appear was filed with the Immigration Court. See Yith v. Nielsen, 881 F.3d

1155, 1165 (9th Cir. 2018) (recognizing that language in 8 U.S.C. § 1429 preventing the

Attorney General from naturalizing a person against whom removal proceedings were pending

did not so limit a district court that obtained jurisdiction to decide a petition pursuant to 8 U.S.C.

§ 1447(b)).

       5.      Mr. Kabura has met his burden of establishing that he satisfies the basic

qualifications for naturalization. See 8 U.S.C. § 1427(e).

       6.      Mr. Kabura has established that he has been “lawfully admitted to the United



                                                  8
States for permanent residence” as required is by 8 U.S.C. § 1429. (ECF No. 2-7).

       7.      Mr. Kabura has established that he has “resided continuously, after being lawfully

admitted for permanent residence, within the United States for at least five years” as is required

by 8 U.S.C. § 1427(a). (See ECF Nos. 2-1; 2-7; 47 at 37:18–20).

       8.      Mr. Kabura has established that, to date, he “has resided continuously within the

United States” as is required by 8 U.S.C. § 1427(a). (See ECF Nos. 2-1; 2-7; 47 at 37:18–20).

As with any applicant for naturalization, it is impossible for Mr. Kabura, at this time, to establish

his residency “up to the time of admission to citizenship.” Because such a determination can

only be made once Mr. Kabura is actually admitted to citizenship, USCIS requires persons

scheduled to take the Oath to bring with them a completed Form N-445, Notice of Naturalization

Oath Ceremony, which, among other things, has them verify their continued residency. Satisfied

that his continued residency will be confirmed at his naturalization, as it must be, the court finds

that Mr. Kabura has established his residency to date and an intent to remain a resident and has

therefore satisfied, to date, the requirements of 8 U.S.C. § 1427(a).

       9.      Mr. Kabura has established that he has “during all the periods referred to in this

subsection has been and still is a person of good moral character, attached to the principles of the

Constitution of the United States, and well disposed to the good order and happiness of the

United States,” as is required by 8 U.S.C. § 1427(a). (See ECF No. 47 at 34:8–61:5).

       10.     Mr. Kabura has demonstrated “an understanding of the English language . . .” and

“a knowledge and understanding of the fundamentals of the history, and of the principles and

form of government, of the United States” as is required by 8 U.S.C. § 1423(a). (ECF No. 47 at

41:20–24).

       11.     Mr. Kabura has made and filed a sworn and signed application with the Attorney



                                                  9
General that includes “all facts which in the opinion of the Attorney General may be material to

the applicant’s naturalization, and required to be proved . . . ” as is required by 8 U.S.C. §

1445(a). (See ECF No. 2-1).

       12.     Mr. Kabura has had an investigation conducted on him by the USCIS as is

required by 8 U.S.C. § 1446(a).

       13.     Mr. Kabura has satisfied all requirements necessary for his Application to be

approved.

       14.     Once the court approves his Application, he is entitled to be naturalized by USCIS

by taking the Oath and receiving a Certificate of Naturalization.

       15.     Because Mr. Kabura failed to timely request that the court to administer the Oath,

as required under 8 C.F.R. § 310.3, the court does not have the authority to independently

administer the Oath to him. The court notes, however, that USCIS may, pursuant to the relief

granted herein, schedule Mr. Kabura to have the Oath administered at a public ceremony

conducted by this court.

       16.     8 U.S.C. § 1429 does not preclude USCIS from naturalizing Mr. Kabura because

there is not “a final finding of deportability pursuant to a warrant of arrest” issued against him.

       17.     Moreover, 8 U.S.C. § 1429 does not preclude USCIS from scheduling Mr. Kabura

to have the Oath administered to him or from preparing and awarding him a Certificate of

Naturalization, as ordered herein, because 1) these actions do not require USCIS to consider Mr.

Kabura’s application for naturalization—by this order, the court has considered, and approved

that application and 2) because any removal proceeding commencing against Mr. Kabura was

not commenced “pursuant to a warrant of arrest . . . .”




                                                 10
                                          DISCUSSION

       Many of the court’s findings of fact and conclusions of law are uncontested. The primary

disputed issue in this matter are whether the court continues to have jurisdiction over this matter

and whether Mr. Kabura has established that he is a “person of good moral character.”

       A. The court has jurisdiction to determine Mr. Kabura’s Application and to grant
          the relief issued herein.

       USCIS conducted its examination on Mr. Kabura on December 21, 2016. Because

USCIS failed to make a determination on Mr. Kabura’s Application within 120 days of that

examination, under 8 U.S.C. § 1447(b), Mr. Kabura was permitted to apply to this court “for a

hearing on the matter.” He did so by Petition filed on August 3, 2017, and at that time the court

obtained jurisdiction over this matter, holding the ability to “either determine the matter or

remand the matter, with appropriate instructions, to [USCIS] to determine the matter.” 8 U.S.C.

§ 1447(b). This is not in dispute.

       What is disputed by Respondents is that when USCIS issued a Notice to Appear against

Mr. Kabura, the court at that point lost its jurisdiction to hear Mr. Kabura’s petition pursuant to 8

U.S.C. § 1429. Respondents argue that under § 1429, once removal proceedings are commenced

against an alien, the court can no longer act to naturalize him. While the court has previously

addressed this argument, a recent Tenth Circuit decision requires that the issue be further

discussed. Initially, the court found that because the Notice to Appear that Mr. Kabura received

did not contain the date and time of his removal proceedings, it was invalid and therefore as a

matter of law ineffective to initiate removal proceedings. (See ECF No. 58). The Tenth Circuit

has recently rejected this reasoning, determining that the statutory requirements that a notice to

appear include the date and time of a removal proceeding were “claim-processing rules” and that

USCIS’s failure to provide that information did not preclude an immigration court from having


                                                 11
jurisdiction. See Martinez-Perez v. Barr, 947 F.3d 1273, 1277–79 (10th Cir. 2020).

        Although Martinez-Perez calls into question the court’s prior explanation for retaining

jurisdiction over Mr. Kabura’s petition, it does not require that the court conclude that it has been

deposed of jurisdiction. 1 Even when it is accepted that the Notice to Appear may have been

effective to commence removal proceedings against Mr. Kabura, under the plain language of the

governing statutes and regulations, those proceedings did not actually commence until the notice

is was actually received by the Immigration Court. See 8 C.F.R. § 1003.14 (recognizing that

removal proceedings commence “when a charging document is filed with the Immigration

court”); 8 C.F.R. § 1003.13 (defining “filing” as “the actual receipt of a document by the

appropriate Immigration Court”). Here, the Immigration Court received the Notice to Appear on

August 24, 2017, nearly three weeks after Mr. Kabura filed his Petition, and this court had

already obtained jurisdiction over the same. (ECF No. 19-3). Thus, the underlying question

presented is whether 8 U.S.C. § 1429 acts to strip a district court of its jurisdiction to determine a

petition under 8 U.S.C. § 1447(b), when removal proceedings are commenced after a district

court obtains that jurisdiction. 2

        Two provisions of 8 U.S.C. § 1429 are relevant here. The first states that “no person

shall be naturalized against whom there is outstanding a final finding of deportability pursuant to

a warrant of arrest issued under the provisions of this chapter or any other Act” and the second




 1
    Although the court’s Order reopening this matter (ECF No. 33) is generally based on the same logic
that has since been questioned by Martinez-Perez, the court could have set aside its motion to dismiss and
reopened this matter based on the the analysis discussed herein—that 8 U.S.C. § 1429 simply does not
strip the court of its jurisdiction to decide Mr. Kabura’s petition pursuant to 8 U.S.C. § 1447(b).
  2
     Respondents also argue that the court lacks jurisdiction under 8 U.S.C. §§ 1252(a)(5), (b)(9) and (g).
Those provisions govern a court’s review of challenges, both direct and indirect, to an order of removal,
and therefore do not apply here. No order of removal has been issued, no removal order is being
challenged, even indirectly, and the granted herein is neither concerned with, nor dependent on, any
potential issues involving the commencement of removal proceedings.

                                                    12
states that “no application for naturalization shall be considered by the Attorney General if there

is pending against the applicant a removal proceeding pursuant to a warrant of arrest issued

under the provisions of this chapter or any other Act.” 8 U.S.C. § 1429 (emphasis added).

Respondents argue that these provisions limit a district court’s authority under 8 U.S.C. §

1447(b) to determine an alien’s application. An analysis of the plain language of both provisions

shows that neither applies to the facts of this case and that neither controls a district court’s

power and jurisdiction.

       The first provision prevents the naturalization of an application “against whom there is

outstanding a final finding of deportability pursuant to a warrant of arrest . . . .” Here, no final

finding of deportability has been made against Mr. Kabura; his Application has never been

denied, and it is still in proceedings before USCIS. Moreover, Mr. Kabura was issued, and his

removal proceedings commenced pursuant to, a notice to appear, not a “warrant of arrest.” As

the Ninth Circuit recognized in Yith v. Nielsen, 881 F.3d 1155, 1166 (9th Cir. 2018), a warrant of

arrest is a “distinct document” from a notice to appear, and if “Congress intended to preclude the

government’s consideration of a naturalization petition whenever the applicant was in removal

proceedings, then it would have had no need to state that § 1429 is applicable only when a

removal proceeding is ‘pursuant to a warrant of arrest.’ [Respondents’] interpretation would

make ‘pursuant to a warrant of arrest’ unnecessary, which is contrary to our general reluctance to

treat statutory terms as surplusage.” Id. (internal quotations omitted, citing Bd. of Trs. of Leland

Stanford Junior Univ. v. Roche Molecular Sys., Inc., 563 U.S. 776, 788 (2011)). Because Mr.

Kabura was issued a notice to appear, not a warrant of arrest, to the extent that the first provision

would limit the court’s jurisdiction and authority, it does not apply here.

       The second provision is not applicable for the same reason—Mr. Kabura’s removal



                                                  13
proceeding was initiated pursuant to a notice to appear, not a warrant of arrest. Further, and

more importantly, even if Mr. Kabura had been issued a warrant of arrest, this provision only

prohibits the Attorney General, not a district court, from considering an application for

naturalization while removal proceedings are pending. Respondents, relying on the non-binding

Second Circuit decision Ajlani v. Chertoff, 545 F.3d 229, 240 (2d Cir. 2008), argue that this

provision also bars a district court from considering an application, as a district court’s “authority

to grant naturalization relief while removal proceedings are pending cannot be greater than that

of the Attorney General.”

        This argument ignores the “cardinal principle of statutory construction that if

the language is clear and unambiguous, the plain meaning of the statute controls.” United States

v. Brody, 621 F. Supp. 2d 1196, 1198 (D. Utah 2009) (quoting United States v. Husted, 545 F.3d

1240, 1243 (10th Cir.2008) (internal quotations omitted; quote cleaned up). Under this principle,

“[w]hen interpreting a statute, a court first looks to the statute's text. ‘If the words of the

relevant statute are unambiguous, our inquiry progresses no further.’” Id. (quoting Husted, 545

F.3d at 1242–43). Here, the text of the relevant provision of § 1429 unambiguously states that it

applies to the Attorney General. It is therefore improper to go beyond that clear language to

interpret the provision to also apply to a district court. See Yith, 881 F.3d at 1161–62

(recognizing that § 1429 “refers only to the Attorney General and provides no indication that the

language applies to the courts” and that “[i]nterpreting the narrower limitation that ‘no

application for naturalization shall be considered by the Attorney General’ to mean the same as

‘no person shall be naturalized’ would [improperly] read out the reference to the Attorney

General and treat distinct clauses as identical”); see also Dilone v. Nielsen, 358 F. Supp. 3d 490,

501 (D. Md. 2019) (“Nothing in the text of § 1429 bars the court from exercising [its authority



                                                   14
under § 1447(b)]. And while some courts have entertained the possibility that Congress meant to

constrain not only the Attorney General, but the courts as well, this assumption is at odds with

what Congress actually did. The fact is § 1429 used to bar courts from hearing naturalization

petitions while removal proceedings were under way; that statutory bar was on the books for

decades, but Congress effectively deleted it.” (citation omitted)). This required interpretation is

strengthened by the fact that the court and the Attorney General are separate and distinct

branches of government. To ignore that distinction would equate the judicial branch to the

executive branch, inapposite to years of constitutional analysis to the contrary.

       Respondents’ insistence that § 1429 must be read to strip the court of jurisdiction to

decide Mr. Kabura’s Application is premised on a flawed insistence that the court’s handling of

this matter is an infringement on USCIS’s “sole authority to naturalize persons as citizens of the

United States.” 8 U.S.C. § 1421(a). But such a broad, and blanketing, interpretation of §

1421(a) would negate the express authority given to district courts in § 1447(b), an action the

Congress expressly declined to take. When Congress passed The Immigration Act of 1990, it

dictated, in § 1421(a), that the Attorney General (now USCIS) has “sole authority to naturalize

persons as citizens of the United States, ” but it “did not eliminate the courts’ role entirely.

Rather, in recognition of ‘the long-standing power the district courts had possessed over

naturalization applications,’ the law ‘reserved a measure of naturalization jurisdiction for the

courts in two circumstances: denial and delay.’” Dilone, 358 F. Supp. 3d at 496 (quoting 8

U.S.C. § 1421(a); Etape v. Chertoff, 497 F.3d 379, 386 (4th Cir. 2007); Ajlani v. Chertoff, 545

F.3d 229, 236 (2d Cir. 2008)). As such, when read in harmony, as Congress by necessity

intended them to be, §§ 1447(b) and 1421(a) show that a district court can decide an application

for naturalization without infringing on USCIC’s sole authority to naturalize persons.



                                                  15
       This harmonious reading is consistent with the designations of power and authority set

forth in various other provisions of the Immigration Act of 1990. An applicant is actually

“naturalized” when he takes the Oath of Renunciation and Allegiance pursuant to 8 U.S.C. §

1448 and receives a ministration certificate of naturalization from USCIS pursuant to 8 U.S.C. §

1449. USCIS is still in charge of facilitating both of these final functions of naturalization, and

the relief granted by this order does not infringe on USCIS’s authority in those regards. In short,

while an applicant’s final naturalization is solely controlled by USCIS, 8 U.S.C. § 1447(b) takes

a portion of the process that an applicant must follow to obtain that naturalization—a mere

“measure of naturalization jurisdiction”—and, in limited circumstances, allows the district court

to determine it. See Dilone, 358 F. Supp. 3d at 496 (citations omitted). The final process by

which an alien is actually naturalized remains the sole province of USCIS.

       The court’s involvement in Mr. Kabura’s naturalization is limited to its review of his

Application for Naturalization, and the relief herein granted is similarly limited to its

determination that Mr. Kabura has satisfied the requirements to have his Application approved.

Moreover, the relief granted, and the directions given to USCICS herein, do not violate 8 U.S.C.

§ 1429 because 1) they do not require USCIS to consider Mr. Kabura’s application for

naturalization—by this order, the court has considered, and approved that application and 2) any

removal proceeding commencing against Mr. Kabura was not commenced “pursuant to a warrant

of arrest . . . .” Thus, the court, and the relief granted by this Order, is within the power granted

to it in § 1447(b) and is not precluded by §§ 1421(a) or 1429. See Dilone, 358 F. Supp. 3d at 503

(finding that “[n]othing in the statutory text or in the case law persuades me that [USCIS’s]

subsequent decision to place [an alien] removal proceedings [after the district court obtain

jurisdiction under § 1447(b)] left the Court powerless to act on the petition”)).



                                                  16
       B. Mr. Kabura has established that he is a person of good moral character, but
          pursuant to its customary regulations and procedures, USCIS is permitted to
          conduct an updated background check to ensure that he has maintained that
          status.

       A review of Mr. Kabura’s Application and the evidence presented at the Evidentiary

Hearing shows that the only potential stain on his character is the 2010 technical Violation.

Aside from this isolated instance, Mr. Kabura has shown that he is a caring and responsible

father who financially provides for his children and is an integral member of his community, one

who regularly volunteers his time to help others learn English. Thus, the question before this

court, as it reviews Mr. Kabura’s Application, is whether the Violation alone shows that Mr.

Kabura is not a person of good moral character.

       8 U.S.C. § 1101(f) and 8 C.F.R. § 316.10 provide examples of actions, activities, and/or

convictions that demonstrate that someone lacks good moral character. The Violation does not

fall within any of these enumerated examples. However, 8 C.F.R. § 316.10(b)(3) provides a

catch-all, stating that an applicant can be found to lack good moral character if he “committed

unlawful acts that adversely reflect upon the applicant’s moral character” and cannot establish

“extenuating circumstances.” See also United States v. Hsu, 695 F. App'x 393, 396 (10th Cir.

2017). Such a determination must be made “on a case-by-case basis taking into account the

elements enumerated in [8 C.F.R. § 316.10] and the standards of the average citizen in the

community of residence.” 8 C.F.R. § 316.10(a)(2). The court finds that Mr. Kabura’s Violation

does not rise to the level of adversely reflecting upon his moral character, and that even if it did,

he has established extenuating circumstances that mitigate

       Here, the Violation stems from Mr. Kabura making “several attempts” to contact his then

wife, during the couple’s legal separation, in violation of a court-issued temporary protective


                                                  17
order. (See ECF No. 2-1, Ex. C). While this is a technical offense, the gravity of the offense is

mitigated by the following extenuating circumstances: 1) Mr. Kabura provided a statement

saying he “did not know anything about [the] protective order” (id.); 2) that the concept of a

protective order was foreign to Mr. Kabura because he grew up in refugee camps where there

were “not documents, no judges, no writing, [and] no served paperwork” (id.); 3) the protective

order Mr. Kabura was convicted of violating was dissolved when his then-wife failed to appear

at a hearing to pursue it (ECF No. 2-1, Ex. A); 4) once Mr. Kabura understood the requirements,

he thereafter complied with all orders that were entered in his divorce proceeding, which

supports his explanation that he was unaware of the limitations placed by the first order (see id.);

5) the Violation did not result in any actual contact or communications between Mr. Kabura and

his then-wife (ECF No. 2-1, Ex. C); 6) there was never an allegation that Mr. Kabura had

threatened or acted violently towards his then-wife (id.; ECF No. 47 at 41:4–12); and 7) that Mr.

Kabura successfully completed his term of probation (see ECF No. 45-6).

       The evidence Mr. Kabura has submitted leads to court to conclude that although he

committed a technical violation of the temporary protective order, that Violation does not

“adversely reflect upon [his] moral character” and that he is still “a person of good moral

character.” See 8 U.S.C. § 1427(a). As this was the only requirement for naturalization that

Respondents actually contest, the court, having found that it is met, HERBEY APPROVES

AND GRANTS Mr. Kabura’s Application for Naturalization.

       While Respondents argue that Mr. Kabura cannot be naturalized because a thorough

investigation has not been conducted on him, it is clear that Mr. Kabura has, in fact, been

investigated in compliance with 8 U.S.C. § 1446(a), as such an investigation was required to

have been completed before his initial examination was even scheduled. See 8 C.F.R. § 335.2(b)



                                                 18
(“USCIS will notify applicants for naturalization to appear before a USCIS officer for initial

examination on the naturalization application only after the USCIS has received a definitive

response from the Federal Bureau of Investigation that a full criminal background check of an

applicant has been completed.”). Respondents real contention with the investigation completed

on Mr. Kabura is not that it was insufficient, but merely that it needs to be updated. Such a

contention, even if accepted, does not preclude Mr. Kabura’s Application from being approved.

       In essence, Respondents argue that further examination is needed to ensure that Mr.

Kabura is still a person of good moral character. Citing internal policies, they argue that because

the USCIS examination conducted on Mr. Kabura was completed over three years ago, they need

to complete “one last background check before an oath ceremony, if any, is scheduled” to

“ensure that [Mr. Kabura] continues to meet the good moral character [requirement] up to and

including the time of taking the oath.” (ECF No. 50 at 42). Such a contention does not go to the

merits of Mr. Kabura’s Application, as these updated checks, which are “conducted two days and

one day before the applicant takes the oath of allegiance,” are always performed after an

applicant’s application for naturalization has been approved. Indeed, it appears that these

requirements, as well as the requirement that an applicant establish that he is still a resident of

the United States, are satisfied through the applicant’s completion of USCIS’s Form N-445,

Notice of Naturalization Oath Ceremony. After all, the purpose of that form, which is to be

brought by the applicant to the oath ceremony, is “to enable Adjudications Officers of [USCIS]

to determine an applicant's eligibility for naturalization.” See Form N-445, Notice of

Naturalization Oath Ceremony, available at https://www.ilw.com/forms/N445.pdf.

       The court’s order approving Mr. Kabura’s Application does not limit USCIS’s ability to




                                                  19
complete its updated background check 3 or to verify the information he provides on his Form N-

445. Rather, as set forth below, the court instructs USCIS to treat Mr. Kabura as it would treat

any other applicant whose application has been approved and is ready to take the Oath and

receive a Certificate of Naturalization.

                           CONCLUSION AND RELIEF GRANTED

        Under 8 U.S.C. § 1447(b), the court has jurisdiction to determine Mr. Kabura’s

Application for Naturalization. After reviewing that Application, along with the evidence

submitted to the court, the court HEREBY DETERMINES that Mr. Kabura has satisfied the

necessary requirements to be naturalized as a citizen of the United States and therefore

APPROVES AND GRANTS HIS APPLICATION. Exhausting the powers and jurisdiction

granted to it under § 1447(b) and the governing statutory scheme, the court finds that this matter

must now REMAND back to USCIS so that Mr. Kabura’s naturalization process can be

completed. The process governing Mr. Kabura’s naturalization should proceed in the same

manner as would any applicant’s whose application for naturalization had been internally

approved by USCIS. As such, and in conformity with this Order, the court DIRECTS USCIS

to: 4

        1.      Schedule Mr. Kabura to participate in the next-scheduled ceremony for taking the

Oath of Renunciation pursuant to, and consistent with, 8 U.S.C. § 1448 and 8 C.F.R. § 310.3;


  3
    Mr. Kabura asserts that USCIS need not conduct a further update, as he testified at the Evidentiary
Hearing that he has not been charged with, arrested for, or convicted of any incidents other than the
Violation and because he has submitted an official Utah criminal history record that shows he has had no
other criminal incidents. (ECF No. 45-6). Even if the court was to accept Mr. Kabura’s testimony and
updated Utah criminal report as being equivalent to a USCIS background check, the court is still without
information as to Mr. Kabura’s record since March 13, 2019. Verification is required.
  4
    As discussed above in Section A, the actions USCIS are herein ordered to take are consistent with,
and not an infringement on, its “sole authority to naturalize persons as citizens of the United States”
granted by 8 U.S.C. § 1421(a) and are not prohibited under 8 U.S.C. § 1429 from being ordered by the
court or undertaken by USCIS,.

                                                   20
       2.        Prepare and distribute to Mr. Kabura a Certificate of Naturalization pursuant to 8

U.S.C. § 1449;

       3.        In preparing for Mr. Kabura’s taking of the Oath and receiving the Oath of

Renunciation, conduct a LIMITED UPDATE to Mr. Kabura’s background. This check shall be

limited to the periods between Mr. Kabura’s Examination, being December 21, 2016, and the

date before he is to take the Oath; and

       4.        Complete any actions, that are not inconsistent with the relief granted herein, as

are customary to complete the naturalization of an alien whose application for naturalization has

been approved.


         DATED this 24th day of March, 2020.


                                                       BY THE COURT:



                                                       _______________________________
                                                       Clark Waddoups
                                                       United States District Judge




                                                  21
